Exhibit 10.01

AMENDMENT NO. 4 TO SECURITIES EXCHANGE AGREEMENT

Amendment No. 4 (the “Amendment No. 4”), dated as of January 28, 2008, to the
Securities Exchange Agreement (as amended by Amendments dated as of July 30,
2007, August 29, 2007, and October 31, 2007, the “Exchange Agreement”), dated as
of April 30, 2007, entered into by and among RNS Software, Inc., a Nevada
corporation (“RNS”), Livio Susin (“Susin”), Regena Therapeutics, Inc., a
Delaware corporation (“Regena”), and the shareholders of Regena (“Regena
Shareholders”).

WITNESSETH:

WHEREAS, RNS, Susin, Regena and the Regena Shareholders entered into the
Exchange Agreement as of April 30, 2007; and

WHEREAS, RNS, Susin, Regena and the Regena Shareholders entered into Amendments
to the Exchange Agreement dated as of July 30, 2007, August 29, 2007, and
October 31, 2007; and

WHEREAS, each of RNS, Susin, Regena and the Regena Shareholders desire to
further amend the Exchange Agreement for the reasons and in the manner
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged the parties hereto agree as follows:

1.

Section 2.1 of the Exchange Agreement is hereby amended by deleting the date
January 31, 2008, in the second line thereof and inserting the date March 31,
2008.   

2.

Section 7.1(d) of the Exchange Agreement is amended by deleting the date
“October 31, 2007” and inserting the date “March 31, 2008.”

3.

 A new Section 7.1(e) shall be inserted, which Section shall read as follows:

“Section 7.1(e).  Each of Regena and RNS shall have the right to terminate this
Agreement prior to March 31, 2008, by providing to the other parties to this
Agreement at least thirty days prior written notice of such termination.”

4.

Except as explicitly amended by this Amendment No. 4, all of the terms and
conditions of the Exchange Agreement shall remain in full force and effect and
the Exchange Agreement, as hereby amended, is ratified and affirmed.

5.

This Amendment No. 4 may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Amendment No. 4 to be duly
executed as of the date first above written.




RNS SOFTWARE, INC.




By: /s/ Livio Susin                    

Name:

Livio Susin

Title:

President







REGENA THERAPEUTICS, INC.




By: /s/ Kurt A. Heiar                 

Name:

Kurt A. Heiar

Title:

CEO







RNS REDEEMED SHAREHOLDER




By: /s/ Livio Susin                    

Name:

Livio Susin

2189 West 2nd Avenue, Suite 11

Vancouver, BC V6K 1H7







REGENA SHAREHOLDERS




By: /s/ Kurt A. Heiar                 

Name:

Kurt A. Heiar

3661 Danielle Court NE

North Liberty, Iowa 52317







REGENACORP, INC.




By: /s/ T.J. Johnsrud                    

Name:

T.J Johnsrud

Title:

Secretary

2501 N. Loop Drive

Ames, Iowa 50010





-2-


